United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                      November 2, 2006

                                                                Charles R. Fulbruge III
                                                                        Clerk
                               No. 05-10668
                             Summary Calendar


                              RAUL HERRERA,

                         Plaintiff-Appellant,

                                  versus

                             ABEL VILLALOBOS,

                         Defendant-Appellee.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                        USDC No. 7:05-CV-68
                       --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Raul Herrera, Texas prisoner # 585739, appeals the dismissal

of his 42 U.S.C. § 1983 complaint as frivolous.         In his complaint,

Herrera alleged that the defendant falsely accused Herrera of being

in a prison gang, which resulted in Herrera’s confinement in

administrative segregation. Herrera argues that his confinement in

administrative segregation violates his rights under the First,

Eighth,   and   Fourteenth   Amendments.      Herrera   has    demonstrated

neither that his constitutional rights were violated nor that the

district court’s    dismissal    of   his   complaint   was   an    abuse    of

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-10668
                               -2-

discretion.   See Turner v. Safely, 482 U.S. 78, 89-90 (1987);

Martin v. Scott, 156 F.3d 578, 589 (5th Cir. 1998); Siglar v.

Hightower, 112 F.3d 191, 193 (5th Cir. 1997); Pichardo v. Kinker,

73 F.3d 612, 613 (5th Cir. 1996).   The judgment of the district

court is AFFIRMED.